UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4786



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


GREGORY JOHN MITCHEL,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:05-cr-00090-SGW)


Submitted:   April 26, 2007                 Decided:   April 30, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


C. Gregory Phillips, PHILLIPS & PHILLIPS, Salem, Virginia, for
Appellant. John L. Brownlee, United States Attorney, Joseph W.H.
Mott, Assistant United States Attorney, Roanoke, Virginia, Bonnie
L. Kane, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory     John    Mitchel   pled   guilty       to    one    count    of

production of child pornography in interstate commerce in violation

of   18    U.S.C.   §    2251(a)     (2000),     and    one        count   each     of

transportation, sale, and possession of child pornography, all in

violation of 18 U.S.C. § 2252A(a) (2000).                 On appeal, Mitchel

claims the district court violated his plea agreement by correcting

an error in the calculation of his guidelines range and sentencing

him to a sentence higher than the one anticipated by his plea

agreement.    The Government asserts the appeal should be dismissed

because Mitchel knowingly and voluntarily waived his right to

appeal his sentence.       Because we find the appeal waiver is valid

and that the issue raised by Mitchel is within the scope of the

waiver, we dismiss the appeal.

            Mitchel’s plea agreement contained an appellate waiver

that stated he knowingly waived the right to appeal “any sentence

within the advisory guidelines range of punishment calculated by

the district court.”           The record reveals, and Mitchel does not

contest,     that   Mitchel     agreed    to   this    waiver       knowingly      and

voluntarily. See United States v. Blick, 408 F.3d 162, 168-69 (4th

Cir. 2005).    Moreover, Mitchel does not dispute that the sentence

he received was within a properly calculated guidelines range,

thereby falling within the purview of his appellate waiver.                        See

id. at 169-70.


                                     - 2 -
          Accordingly, we dismiss Mitchel’s appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -